ALOWANCE
Election/Restrictions
The restriction requirement between Species I-VIII, as set forth in the Office action mailed on 07/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 17 and 19, directed to non-elected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas Stango on 04/12/2021.
Amend claims as follows:
11.	(Currently Amended) A combustor for use in a gas turbine engine, the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises:
a combustion liner having an inner surface and an outer surface opposite the inner surface wherein the combustion liner includes a primary aperture extending from the outer surface to the inner surface through the combustion liner;
a heat shield panel interposed between the inner surface of the combustion liner and the combustion area, the heat shield panel having a first surface and a second surface opposite the 
a deflector forming a passageway with the outer surface of the combustion liner, the passageway configured to direct airflow into the impingement cavity in a lateral direction parallel to the second surface of the heat shield panel such that a cross flow is generated in the impingement cavity,
wherein the deflector is located proximate an intersection of a bulkhead shell portion of the combustor and an axial shell portion of the combustor;
a combustor cowl, wherein an end of the combustor cowl is stacked against an end of the combustion liner of the axial shell portion and a flange the combustion liner of the bulkhead shell portion; and
an orifice fluidly connected to the passageway, wherein the orifice passes through the end of the combustor cowl, the end of the combustion liner of the axial shell portion, the flange of the combustion liner of the bulkhead shell portion, and then fluidly connects to the passageway of the deflector.
12.	(Currently Amended) The combustor of claim 11, wherein the passageway further comprises:
a guide wall oriented at a selected angle configured to direct the airflow at least partially  in the lateral direction parallel to the second surface of the heat shield panel such that the cross flow is generated in the impingement cavity.
21.	(Cancelled) 
Allowable Subject Matter
Claim 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741